Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-16 are pending, claim 16 is new, and claim 1, 4, 8, and 9 are amended. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ishigami (U.S. 2018/0034248). 
With respect to claim 1, Ishigami discloses an electrode device (figure 9 shows a baseline embodiments, this rejection utilizes the plate shown in figure 14) comprising:
a discharge electrode of a columnar shape (figure 9, 13), the discharge electrode having a discharge portion (figure 13, at the end thereof) on a front end of the discharge electrode (being the end of 13; and

wherein the counter electrode (see figure 14) includes: a peripheral electrode portion (being the outer peripheral of 4 going into 41) having an opening (opening within 4, noting within where the 4 41s are located) surrounding an axis of the discharge electrode (axis of 13 of figure 9, which is centered in 14, with the 4 42s about it); and
a projecting electrode portion (being the part of 4 that is within 41 towards the center: figure 14) projecting from a part of the peripheral electrode portion toward the axis of the discharge electrode (figure 14, being within 14), wherein a distance from the peripheral electrode portion to the discharge portion is shorter than a distance from the projecting electrode portion to the discharge portion (as seen in figure 14, the element of 4 that is adjacent of 41 and within it towards the electrode is shorter to where the electrode is would be then that outside of it, see below annotated figure, showing a modified 12a including the element of 4 straight and the 41s).

    PNG
    media_image1.png
    388
    536
    media_image1.png
    Greyscale



With respect to claim 2, Ishigami discloses the discharge electrode holds a liquid in such a way as to cover the discharge portion with the liquid (figure 3a, the noted liquid of 35: this would also apply to the electrode in figure 9), 
wherein the liquid expands and contracts along the axis of the discharge electrode because of discharge (figure 3a, as seen by 35), and
wherein when the liquid is in an expanded state, a distance from the liquid to the peripheral electrode portion is longer than a distance from the liquid to the projecting electrode portion (see above annotated figure, as it goes up it gets closer to the noted projecting electrode then it does to the peripheral electrode). 
With respect to claim 3, Ishigami discloses when the liquid is in a contracted state, a distance from the liquid to the peripheral electrode portion is shorter than a distance from the liquid to the projecting electrode portion (see above annotated figure).
With respect to claim 5, Ishigami discloses the counter electrode has a plurality of the projecting electrode portions (having 4).
With respect to claim 6, Ishigami discloses the plurality of projecting electrode portions are arranged at equal intervals along a circumferential direction of the peripheral electrode portion (figure 14, where 41 is the peripheral electrode portion, and that of #4 which extends inwards therefrom is the noted projection electrode, there are 4 identical parts about the electrode, this species, with respect to that of figures 3a and 3b, appears to still satisfy that of claim 1, as the projection of 41 downward would bring it closer to the needle then that of # adjacent it).
With respect to claim 7, Ishigami discloses the discharge electrode and the counter electrode are separated from each other in a direction along the axis of the discharge electrode (figure 14), and

With respect to claim 8, Ishigami discloses the peripheral electrode portion includes a first edge projecting toward the discharge portion (figure 14, noting that the portions 41 are closer to the needle then those of the upper elements of 4 for claim 1 (noted in figure 3a, as 41s tip is closer to 1/13 then the area of 4 adjacent 41),
wherein the projecting electrode portion includes a second edge projecting toward the discharge portion (figure 14, as there are noted 4 projections total)
wherein a distance from the peripheral electrode portion to the discharge portion is equivalent to a distance from the first edge to the discharge portion (as the electrode is noted centered between all #41, in the middle (seen in 10a and 10b, where 14 is modifying the prongs of 4/41 the electrode is still lowered and centered with respect to them), and
wherein a distance from the projecting electrode portion to the discharge portion is equivalent to a distance from the second edge to the discharge portion (as they are noted equally spaced).
With respect to claim 9, Ishigami discloses An electrode device (figures 9/12a/14) comprising:
a discharge electrode of a columnar shape (figure 9, shape of 1), the discharge electrode having a discharge portion on a front end of the discharge electrode (#13); and
a counter electrode facing the discharge portion (figure 14)
wherein the electrode device discharges when a voltage is applied across the discharge electrode and the counter electrode (paragraph 0005 and abstract),

a projecting electrode portion (the end of 4 past 41 towards the center) projecting from a part of the peripheral electrode portion toward the axis of the discharge electrode (figure 14),
wherein, on a virtual plane including the axis of the discharge electrode and a front end of the projecting electrode portion (the virtual plane the end of 1/13 and the end of 421/42), when a virtual reference line is defined (see below annotated figure), the virtual reference line being a perpendicular bisector of a virtual line that connects a first edge of the peripheral electrode portion (see below annotated figure), the first edge being a part of the peripheral electrode portion that has a shortest distance to the discharge portion (see below annotated figure), to a second edge of the projecting electrode portion (see below), the second edge being a part of the projecting electrode portion that has a shortest distance to the discharge portion (see below), the discharge portion lies on a side on which the first edge lies, in a view from the virtual reference line (see below).

    PNG
    media_image2.png
    391
    773
    media_image2.png
    Greyscale


With respect to claim 11, Ishigami discloses the electrode device according to claim 1; and

With respect to claim 12, Ishigami discloses the voltage applying circuit includes:
a voltage generating circuit that generates the voltage to be applied (from 2, which is the voltage applicator); and a limiting resistor interposed between one output end of the voltage generating circuit and the electrode device (limiting resistor 6 for adjusting an electric current peak of leader discharge. Specifically, limiting resistor 6 is disposed in a middle of first current path 51 that is included in current path 5 and that electrically connects voltage applicator 2 and counter electrode 4).
With respect to claim 13, Ishigami discloses the limiting resistor is interposed between a low-potential-side output end of the voltage generating circuit and the electrode device (figure 4a, the resistor 6 being opposite the voltage source from the grounding and being opposite that of the ground has the lower potential, as the grounding has the higher potential (positive electrode side).
With respect to claim 14, Ishigami discloses the voltage applying circuit further includes a capacitor that is electrically connected in parallel to the limiting resistor (figure 5, capacitor 7 which is noted parallel with 6).
With respect to claim 15, Ishigami discloses a liquid supply unit (3) that supplies a liquid to the discharge electrode (3 being the liquid supplying unit), wherein the liquid is electrostatically atomized by discharge caused by the discharge apparatus (paragraph 0063).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami.
With respect to claim 4, Ishigami discloses the opening (43, figure 14, being within 41), but fails to disclose it being of a circular shape and wherein a center of the opening lies on the axis of the discharge electrode (figure 14, as the opening appears centered about the electrode, see paragraph 0098). Ishigami discloses the opening being circular, figure 10b. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the curved ends of 41 as shown in figure 10b in the ends of the protruding elements of 4 in figure 14, as such a shape still allows for the desired electrode spray to occur (i.e. rounding the ends of the projections) and it would have been obvious to one having ordinary skill in the art to use the circular shape of Ishigami as shown at the ends in figure 10b, as the ends in figure 14, as it would led to predictable results of the fluid discharge from the device. 
Allowable Subject Matter
Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The claimed structure of 16 and the noted location of the lines in claim 10 were not found in the prior art.
Response to Arguments/Amendments
	The Amendment filed (10/21/2021) has been entered. Currently claims 1-16 are pending, claim 16 is new, and claim 1, 4, 8, and 9 are amended.  Applicants amendments to the claims has overcome the previous embodiment previously set forth in the Office Action dated (08/25/2021). 	Applicant’s arguments, see Applicants Arguments, filed 10/21/2021, with respect to previous rejection have been fully considered and are persuasive.  The new rejection utilizes the counter electrode in figure 14, which discloses the now claimed amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752